UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-22419 CARDIMA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3177883 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 47266 Benicia Street, Fremont, CA94538-7330 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 354-0300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files); Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yeso No x There were 143,814,908 shares of the registrant's common stock, par value $0.001, issued and outstanding as of August 5, 2009. 1 CARDIMA, INC. TABLE OF CONTENTS PART I.Financial Information Description Page Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of June 30, 2009 and December 31, 2008 3 Condensed Statements of Operations for the Three and Six Months ended June 30, 2009 and 2008 4 Condensed Statements of Cash Flows for the Six Months ended June 30, 2009 and 2008 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II.Other Information Description Page Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 2 PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements CARDIMA, INC. CONDENSED BALANCE SHEETS (In thousands, except share amounts) (unaudited) ASSETS June 30, 2009 December 31, 2008 Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of $196 and $187, as of June 30, 2009 and December 31, 2008, respectively Short term investment 50 Inventories Prepaid expenses Other current assets 31 9 Total current assets Property and equipment, net of accumulated depreciation of $3,123 and $2,988 as of June 30, 2009 and December 31, 2008, respectively Other assets 61 61 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred Revenue Loans Payable 14 Capital leases - current portion 26 25 Notes payable to related-party - current portion - Total current liabilities Loans payable - net of current portion 34 41 Capital leases - net of current portion 32 45 TOTAL LIABILITIES Shareholders' Equity: Preferred stock, $0.001 par value, liquidation preference of $0.10, 10,000,000 shares authorized, 5,000,000 issued and outstanding Common stock, $0.001 par value, 300,000,000 shares authorized, 143,814,908 and 125,134,721 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively Additional paid-in-capital Accumulated deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to these condensed financial statements 3 CARDIMA, INC. CONDENSED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) For The Three Months Ended June 30, For The Six Months
